DETAILED ACTION
In response to communications filed 16 September 2020, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,783,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 10,783,534 B2
1. A method of creating profiles of a plurality of users based on user behavior, wherein the method is a computer implemented method, the method comprising:



retrieving content from each of the plurality of webpages based on the plurality of URLs; 

analyzing content from each of the plurality of webpages, wherein analyzing content from a webpage comprises analyzing content corresponding to at least one content type present on the webpage; and

identifying a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords constitute a profile of the user.






retrieving content from each of the plurality of webpages based on the plurality of URLs;

analyzing content from each of the plurality of webpages, wherein analyzing the content from a webpage comprises analyzing the content corresponding to at least one content type present on the webpage;

identifying a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords are employed in constructing a user profile
associated with the user;

determining at least one affinity value associated with the user based on the plurality of keywords comprised in the user profile;

predicting at least one characteristic of the user, the at least one characteristic of the user comprising at least one of the following: a demographic characteristic, a psychographic characteristic, and a firmographic characteristic, wherein predicting the at least one characteristic of the user comprises:

comparing a first part of the user profile corresponding to the user with a first part of another profile corresponding to another user within a user profile group, and

predicting, based on a result of the comparison, a second part of the user profile based on a second part of the other profile, when the result of the comparison indicates that: the at least one affinity value associated 

grouping the user profile into the user profile group comprising the plurality of users based on the at least one affinity value and the at least one characteristic of the user; and

de-identifying each user profile within the user profile group such that personally identifiable information associated with each user profile in the user profile group is not provided.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communication module configured to . . . receive . . . retrieve” and “a processing module . . .  configured to: analyze . . . identify” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
In claim 17, claim limitation “storage module . . . configured to store” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “storage module” coupled with functional language “to store” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “system memory” as described on page 37 of the specification, lines 18-19.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 17, and 20 recite the steps of 
analyzing content, wherein analyzing content comprises analyzing content corresponding to at least one content type; and
identifying a plurality of keywords based on the analyzing, wherein the plurality of keywords constitute a profile of the user.

These limitations, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. Analyzing content and identifying keywords that constitute a profile of a user may be performed as mental observations, evaluations, and/or judgments. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 17, and 20 recite the additional elements of 

retrieving content from each of the plurality of webpages based on the plurality of URLs;
wherein the content is from each of the plurality of webpages (or from a webpage); and
wherein the content type is present on the webpage.

However, these limitations do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g). Alternatively, these limitations do not integrate the judicial exception into a practical application, because they merely generally link the use of a judicial exception to a particular technological environment such as the Internet. See MPEP § 2106.05(h).
Claim 17 recites the additional elements of a “system . . . wherein the system comprises: a communication module . . . a processing module . . . and a storage module configured to” perform the steps analyzed above. Claim 20 recites the additional elements of a “non-transitory computer-readable medium having computer-readable instructions stored thereon that are executable by a processor to” perform the steps analyzed above. However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-15 and 18-19 include limitations, which under their broadest reasonable interpretation, may be performed in the human mind and therefore likewise fall within the “Mental Processes” grouping of abstract ideas. Claims 2-15 and 18-19 do not recite any additional elements beyond those inherited from claims 1 and 17 that, as discussed above, do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than (i) an insignificant extra-solution activity; (ii) generally linking the use of a judicial exception to a particular technological environment; and/or (iii) implementing the judicial exception on a generic computer. Paragraphs [0008]-[0009] of the specification provide evidence that receiving URLs and retrieving content from webpages was a well-understood, routine, and conventional activity at the time of the invention, because “When consumers visit a website, the pages they visit, the amount of time they view each page, the links they click on, the searches they make and the things that they interact with, allow sites to collect that data, and other factors, create a ‘profile’ that links to that visitor’s web browser.” Therefore claims 1-20 are not patent eligible.

Claim Objections
Claims 9-11 and 20 are objected to because of the following informalities:
claim 9: “the second profile” lacks antecedent basis and should be -- a second profile-- (line 2)
claim 10: “a profile of a user” has antecedent basis to --the profile of the user-- (line 1)
claim 11 should depend on --claim 10-- in order to provide antecedent basis for “the at least one characteristic” (line 1)
claim 20: “a communication module” has antecedent basis to --the communication module-- (line 5).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 17-19, the claim limitations identified in paragraph [13] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the 

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-17 recite “the profiles” in lines 1, 2, and 16, respectively. There is insufficient antecedent basis for this limitation in the claims. Although the preamble of independent claims 1 and 17 uses the term “profiles,” the steps recited only establish identifying keywords that “constitute[s] a profile of the user,” i.e., a singular profile. As such, the preamble merely recites a purpose or intended use of the claim, and does not limit the claims to a plurality of “profiles” or establish the antecedent basis for “the profiles.” See MPEP § 2111.02(II).
For the purpose of applying prior art, “the profiles comprise” is interpreted as --further comprising-- (claim 15, line 1); “the plurality of users based on the profiles” is interpreted as --
Regarding claims 17-19, the claim limitations identified in paragraph [13] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bekkerman (US 2011/0035375 A1) in view of Ferlez et al. (US 2012/0215844 A1).

Regarding claim 1, Bekkerman teaches a method of creating profiles of a plurality of users based on user behavior, wherein the method is a computer implemented method, the method comprising:
receiving data corresponding to a plurality of webpages visited by a user of the plurality of users (see Bekkerman [0041], “records . . . webpages a user visits”);
retrieving content from each of the plurality of webpages (see Bekkerman [0022] and [0043], “collects . . . content of all pages visited”);
analyzing content from each of the plurality of webpages, wherein analyzing content from a webpage comprises analyzing content corresponding to at least one content type present on the webpage (see Bekkerman [0022], “extract keywords”; extracting keywords necessarily analyzes content corresponding to at least one content type present on the webpage); and
identifying a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords constitute a profile of the user (see Bekkerman [0035] and [0047], “user profile Ku consists of those key phrases”).
Bekkerman does not explicitly teach wherein the received data is a plurality of Universal Resource Locators (URLs).
However, Ferlez teaches wherein the received data is a plurality of Universal Resource Locators (URLs) (see Ferlez [0042] and [0072], “avatars have associated with them hyperlinks to the relevant documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine URL hyperlinks to relevant documents, as taught by Ferlez, with the techniques taught by Bekkerman, in order to monitor “user activity [that] includes . . . navigating to . . . websites or web pages” (see Bekkerman [0039]).
Bekkerman as modified teaches wherein retrieving content from each of the plurality of webpages is based on the plurality of URLs (see Bekkerman [0022] and Ferlez [0072], where the content is retrieved, as taught by Bekkerman, based on the “hyperlinks” taught by Ferlez).

Regarding claim 2, Bekkerman as modified teaches wherein the plurality of keywords is associated with a plurality of affinity values, wherein the profile of the user further comprises the plurality of affinity values (see Bekkerman [0047]-[0048], “For each key phrase k, its user score su(k) is maintained”).

Regarding claim 3, Bekkerman as modified teaches wherein the analyzing comprises performing Natural Language Processing (NLP) of a textual content comprised in the webpage  (see Bekkerman [0018], natural language processing is performed to determine “unigrams” and “bigrams”).

Regarding claim 4
However, Ferlez further teaches wherein the webpage comprises each of a textual content and a non-textual content (see Ferlez [0010] and [0075], “document 100 may comprise a picture”).
Both Bekkerman and Ferlez teach documents that include textual content and documents that include non-textual content, e.g., “images” or “image files”; see Bekkerman [0040] and Ferlez [0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try webpages comprising textual and non-textual content, as taught by Ferlez, with the techniques taught by Bekkerman as modified, to predictably yield data that may be further processed using the techniques disclosed by Bekkerman as modified.

Regarding claim 5, Bekkerman as modified teaches wherein the non-textual content comprises at least one of an audio content, an image, a video content and a multimedia content (see Ferlez [0075]).

Regarding claim 6, Bekkerman as modified teaches wherein the analyzing further comprises converting the non-textual content into a textual content (see Ferlez [0075], “converts the image into a string of explanatory text”).

Regarding claim 7, Bekkerman as modified teaches further comprising determining an aggregated affinity value corresponding to a keyword based on a first affinity value of the keyword corresponding to a first webpage and a second affinity value of the keyword u (k) is incremented by 1”).

Regarding claim 8, Bekkerman as modified teaches wherein the aggregated affinity value is further based on a time decay value associated with each of the first affinity value and the second affinity value (see Bekkerman [0047], “Periodically, this score gets decremented by a fraction, in order to preserve the time consistency of Ku”).

Regarding claim 16, Bekkerman as modified teaches wherein at least one advertisement is presented to the plurality of users based on the profiles (see Bekkerman [0055], “user is shown . . . advertisements”).

Regarding claim 17, Bekkerman teaches a system for creating profiles of plurality of users based on user behavior (see Bekkerman [0063]),
wherein the system comprises:
a communication module configured to:
receive data corresponding to a plurality of webpages visited by a user of the plurality of users (see Bekkerman [0041], “records . . . webpages a user visits”); and
retrieve content from each of the plurality of webpages (see Bekkerman [0022] and [0043], “collects . . . content of all pages visited”);
a processing module coupled to the communication module, wherein the processing module is configured to:

identify a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords constitutes a profile of the user (see Bekkerman [0035] and [0047], “user profile Ku consists of those key phrases”); and
a storage module coupled to the processor module, wherein the storage module is configured to store the profiles (see Bekkerman [0049], “user profile is stored”).
Bekkerman does not explicitly teach wherein the received data is a plurality of Universal Resource Locators (URLs).
However, Ferlez teaches wherein the received data is a plurality of Universal Resource Locators (URLs) (see Ferlez [0042] and [0072], “avatars have associated with them hyperlinks to the relevant documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine URL hyperlinks to relevant documents, as taught by Ferlez, with the techniques taught by Bekkerman, in order to monitor “user activity [that] includes . . . navigating to . . . websites or web pages” (see Bekkerman [0039]).
Bekkerman as modified teaches to retrieve content from each of the plurality of webpages is based on the plurality of URLs (see Bekkerman [0022] and Ferlez [0072], where the content is retrieved, as taught by Bekkerman, based on the “hyperlinks” taught by Ferlez).

Regarding claim 18, Bekkerman as modified teaches wherein the plurality of keywords is associated with a plurality of affinity values, wherein the profile further comprises the plurality of affinity values (see Bekkerman [0047]-[0048], “For each key phrase k, its user score su(k) is maintained”).

Regarding claim 19, Bekkerman as modified teaches wherein the analyzing comprises performing Natural Language Processing (NLP) of a textual content comprised in the webpage (see Bekkerman [0018], natural language processing is performed to determine “unigrams” and “bigrams”).

Regarding claim 20, Bekkerman teaches a non-transitory computer-readable medium having computer-readable instructions stored thereon that are executable by a processor to (see Bekkerman [0063]):
receive, using a communication module, data corresponding to a plurality of webpages visited by a user of the plurality of users (see Bekkerman [0041], “records . . . webpages a user visits”); 
retrieve, using a communication module, content from each of the plurality of webpages (see Bekkerman [0022] and [0043], “collects . . . content of all pages visited”);
analyze, using the processor, content from each of the plurality of webpages, wherein analyzing content from a webpage comprises analyzing content corresponding to at least one content type present on the webpage (see Bekkerman [0022], “extract keywords”; extracting 
identify, using the processor, a plurality of keywords corresponding to the webpage based on the analyzing, wherein the plurality of keywords constitutes a profile of the user (see Bekkerman [0035] and [0047], “user profile Ku consists of those key phrases”).
Bekkerman does not explicitly teach wherein the received data is a plurality of Universal Resource Locators (URLs).
However, Ferlez teaches wherein the received data is a plurality of Universal Resource Locators (URLs) (see Ferlez [0042] and [0072], “avatars have associated with them hyperlinks to the relevant documents”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine URL hyperlinks to relevant documents, as taught by Ferlez, with the techniques taught by Bekkerman, in order to monitor “user activity [that] includes . . . navigating to . . . websites or web pages” (see Bekkerman [0039]).
Bekkerman as modified teaches to retrieve content from each of the plurality of webpages is based on the plurality of URLs (see Bekkerman [0022] and Ferlez [0072], where the content is retrieved, as taught by Bekkerman, based on the “hyperlinks” taught by Ferlez).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bekkerman (US 2011/0035375 A1) in view of Ferlez et al. (US 2012/0215844 A1) as applied to claim 1 and 2 above, and further in view of Lytkin et al. (US 9,727,654 B2).

Regarding claim 9, T Bekkerman as modified does not explicitly teach further comprising predicting a first part of a first profile corresponding to a first user based on a first part of the second profile corresponding to a second user, wherein the predicting is based on a result of a comparison between a second part of the first profile and a second part of the second profile.
However, Lytkin teaches further comprising predicting a first part of a first profile corresponding to a first user based on a first part of the second profile corresponding to a second user, wherein the predicting is based on a result of a comparison between a second part of the first profile and a second part of the second profile (see Lytkin 4:27-42, “Similarity Sk may be determined by a weighted combination of similarities between different sections of the target member profile and the k-th member profile,” where the “different sections” are first and second parts of the two profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predict part of a profile, as taught by Lytkin, in combination with the techniques taught by Bekkerman as modified “to suggest keywords to a social network member in an on-line social network” (see Lytkin 1:66-2:6).

Regarding claim 10, Bekkerman as modified teaches wherein a profile of a user further comprises at least one characteristic of the user (see Bekkerman [0038], “categories in which a user has previously shown an interest”).

Regarding claim 11, Bekkerman as modified teaches wherein the at least one characteristic comprises at least one of a demographic characteristic, a psychographic 

Regarding claim 12, Bekkerman as modified teaches wherein the first part comprises at least one characteristic of the first user, wherein the second part comprises at least one keyword and at least one corresponding affinity value (see Bekkerman [0038] and [0047]-[0048] and Lytkin 4:27-42, where the “different sections,” i.e., first and second parts, taught by Lytkin include characteristics, keywords, and affinity values as taught by Bekkerman).

Regarding claim 13, Bekkerman as modified teaches wherein a result of comparison of a keyword and a corresponding affinity value corresponding to each of the first user and the second user is associated with a confidence value (see Lytkin 4:6-26, the “correlation value” for “each pair of phrases” is a confidence value),
wherein the predicting is associated with an aggregated confidence value, wherein the aggregated confidence value is computed based on aggregating confidence values corresponding to each keyword and corresponding affinity value of a plurality of keywords and corresponding affinity values (see Lytkin 4:27-42, “combining similarities between sections into a single profile similarity score”).

Regarding claim 14, Bekkerman as modified teaches wherein the first part comprises at least one keyword and at least one corresponding affinity value, wherein the second part comprises at least one characteristic of the first user (see Bekkerman [0038] and [0047]-[0048] 

Regarding claim 15, Bekkerman as modified teaches the profiles comprise a group profile corresponding to a plurality of users, wherein the group profile comprises a plurality of keywords and a corresponding plurality of group affinity values (see Lytkin 8:50-9:5, the “plurality of phrases from the sub-network of similar profiles” is a group profile and the “correlation value for each pair of phrases” is the corresponding plurality of group affinity values),
 wherein a group affinity value of a keyword is based on aggregation of affinity values of the keyword associated with the plurality of users (see Lytkin 8:50-9:5, the “rank for each phrase” is a group affinity value, where the “ranking algorithm” aggregates affinity values of the keyword).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159